DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.	The response submitted on January 12, 2021 has been entered in the above-identified application. No amendments have been made to the claims. 
Claims 1-22 are pending of which claims 13-22 are withdrawn and claims 1-12 are under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hale et al. (US 2007/0076150 A1).  
 	Hale et al. disclose an anisotropic cross-linked PVA alignment layer (equivalent to the oriented polymeric first layer of the claimed invention). Liquid crystal displays exist in a multitude of embodiments depending upon the specific type of liquid crystal material and the configuration of the polarizers and electrodes.  In its simplest form, a typical LCD comprises a liquid crystal cell, situated between two polarizer layers, the second polarizer layer commonly referred to as the analyzer layer.  Optical (thus teaching that it is known to stretch PVA film to use in polarizer assemblies) have an optical axis orientation in the stretch direction, parallel to the surface of the film, and exhibit 
positive birefringence. Hale teaches the use of a cross-linked polyvinyl alcohol (PVA) as an alignment film that, upon rubbing, has the capability to produce planar alignment, with pretilt, of nematic liquid crystal molecules.  PVA materials are inexpensive, and can be used as the alignment layer for fabrication of compensator assemblies.  FIG. 4 is a cross sectional view of a compensator structure including a PVA layer which serves as an alignment layer for a polymerized liquid crystal compensator films as well as a negative birefringent C-plate compensator layer. An alignment layer or film comprises a cross-linked PVA film formulated such that, upon rubbing of a first surface of that film, it is capable of aligning nematic liquid crystal molecules (including those having a chiral additive to induce twist) (thus indicating that a dichroic material is used and meeting the limitations of claim 2) in a film on the alignment layer with pretilt for use as LCD compensator films such as A-plates, O-plates, splay O-plates, twist/splay O-plates, A-plates and cholesteric films. Polyvinyl alcohol (PVA), a highly polar and hydrophilic synthetic resin, is produced by polymerization of vinyl acetate followed by hydrolysis (saponification) of polyvinyl acetate (PVAC).  The saponification rate is defined as the degree of hydrolysis in PVA and signifies the extent of conversion of the PVAC to the PVA.  The degree of polymerization determines the molecular weight and viscosity of the PVA in solution.  Degree of hydrolysis and molecular weight affects the water sensitivity and water solubility of PVA films.  Further, PVA can be cross-linked to further increase its water resistance.  Glyoxal, urea-formaldehyde, and melamine-formaldehyde are examples of commonly used cross-linking agents (thus meeting the limitations of claims 8-10). Polyvinyl alcohol (PVA), particularly crosslinked PVA, is a transparent anisotropic material.  Films of PVA exhibit a uniaxial negative birefringence and/or biaxial behavior (substantially uniaxial with substantially negative C-plate symmetry).  Polyvinyl alcohol, doped with a cross-linking agent, can be produced at a lower cost and can be more easily formed into liquid crystal film-based compensator assembly. An additional benefit of a cross-linked PVA film is that polyvinyl alcohol is water-soluble and therefore a substrate is not affected by the alignment film solvent.  Further, the PVA can be cured and cross-linked at low temperatures. Cross linking fully hydrolyzed PVA then decreases the solubility of the PVA film in water, making the assembled structure more water resistant.  The PVA can be readily applied, and the compensator fabricated using standard coating techniques. One skilled in the art will recognize that various cross-linking agents may be used.  However, a preferred cross-linking agent is a highly methylated, monomeric melamine formaldehyde resin. FIG. 6 is a schematic illustration of a disclosed liquid crystal display structure (meeting the limitations of claims 3-7) 600 incorporating a rear polarizer 602 having an oriented absorption axis followed by a first compensator assembly 605.  The first compensator 605 is comprised of a TAC substrate 606, a thick crosslinked PVA alignment layer 607, which also acts as a negative birefringent C-plate. The compensator is located on a first side of a liquid crystal cell 610.  The liquid crystal cell 610 comprises a twisted nematic liquid crystal material 611 encapsulated 
	Hale fails to teach that their PVA is oriented such that U=(1/MDDR-1)/(TDDR1/2 -1), U is at least 0.85, with MDDR being a machine direction draw ratio and TDDR being a transverse direction draw ratio and that the crosslinker comprises melamine-formaldehyde or  urea-formaldehyde and is included in the mixture at 5 to 30 percent by weight.
	However, with regards to the concentration of the crosslinker and the degree of draw ratio, the Examiner would like to point out that workable physical properties and concentrations are deemed to be obvious routine optimizations to one of ordinary skill in the art, motivated by the desire to obtain the required properties. Furthermore, with regards to the limitation that the PVA layer has a minimum transmittance over a wavelength range of 540 nm to 640 nm of less than 0.1 percent for light at normal incidence polarized along a block axis and a maximum transmittance over the wavelength range of 540 nm to 640 nm of at least 75 percent for light at normal incidence polarized along a pass axis orthogonal to the block axis, the Examiner takes the position that such a property limitation is inherent in the PVA layer taught by Hale et al. given that the chemical composition and structure of the layer as taught by Hale et al. is identical to that of the claimed invention. 
Response to Arguments
4.	Applicant's arguments filed on January 12, 2021 have been fully considered but they are not persuasive.
Applicants traverse the rejection of claims 1-12 under 35 U.S.C. 103 as being unpatentable over Hale et al. (US 2007/0076150 A1) and submit that the description of stretching by Hale et al. is an approximation that neglects the component of the optical axis orientation in the thickness direction that inherently occurs in conventional methods of stretching PVA film since such methods result in a shrinkage of the film in the thickness direction, but not in the machine direction, and this inherently results in some degree of orientation in the thickness direction. Applicants  disagree with the Office Action’s assertion that the “structure of the layer as taught by Hale et al. is identical to that of the claimed invention” (Office Action, p. 6) at least because Hale et al. fails to teach or even suggest the structure resulting from a U of at least 0.85 and state that further evidence that this is the case is provided in Table 5 of the present application where different stretch modes (implying different U values) resulted in different optical properties, and therefore different structure, of the layers. Applicants further disagree with the Office Action’s assertion that Hale et al. teaches or even suggests that a drawn PVA layer includes crosslinker as claimed and state that the crosslinked PVA taught by Hale et al. for use as an alignment layer is not drawn, but are rather rubbed to produce alignment and hence rubbed PVA alignment layers will clearly have a different structure than a substantially uniaxially drawn layer as claimed.
First, in relying upon the theory of inherency, the Examiner has provided a basis in fact and technical reasoning to reasonably support the determination that the property limitations of the claimed invention are inherent in the PVA layer taught by Hale et al. (i.e., the chemical composition and structure of the layer as taught by Hale et al. is identical to that of the claimed invention). Once a product appearing to be substantially identical is found and a 35 USC 102 or 103 rejection ash been made, the burden shifts to the applicant to show an unobvious difference. 
Second, with regards to the argument that the crosslinked PVA taught by Hale et al. for use as an alignment layer is not drawn, but are rather rubbed to produce alignment and hence rubbed PVA alignment layers will clearly have a different 
Third, as to the assertion of unexpected results (Table 5 in the Specification), the claims as presently recited are not commensurate in scope with the showing in the original disclosure. The Examiner invites the Applicants to amend the claims to recite an invention commensurate in scope with the experimental data provided. 
Hence, the above rejection is maintained. 

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHEEBA AHMED/Primary Examiner, Art Unit 1787